DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Arthur Dresner (Reg. No. 24,403) on 10/19/2021.

Claims 16 and 22 are amended as follows:
16. A control unit embodying a computer program for performing a method as claimed in claim 1.
22. A control unitembodying a computer program for performing a method as claimed in claim 10.
Claims 27 and 28 are newly added:
27. A nontransitory computer-readable medium embodying a computer program for performing a method as claimed in claim 10.


Allowable Subject Matter
Claims 1-4, 6-10, 12, 14, 15, 17-21, and 23-28 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Preus et al. (“Optimal background estimators in single-molecule FRET microscopy”) discloses:
a) recording a plurality of two-dimensional individual images of a sample using a microscope, wherein the same sample region is contained in each of the individual images and different emitters are excited to emit fluorescence during the recording of the individual images such that, in at least one of the individual images, at least one diffraction-limited intensity distribution of a fluorescence emission of an emitter is isolated (see sections “Introduction” (p1278-1279) and “smFRET microscopy experiments” (p1279-1280) and fig 1, recording frames under smFRET microscopy, which alternately excites donor and acceptor fluorophores to resolve on a single molecule level);
b) ascertaining the individual image with the isolated intensity distribution (see section “Background estimators” (p1280), ascertaining Imolecule);
c) ascertaining a first intensity value in a partial region of the isolated intensity distribution, in particular in the entire isolated intensity distribution, by integrating the recorded intensities of relevant image elements of the individual image (see section Iraw as the sum of photon counts of pixels of a frame);
d) ascertaining at least one other of the individual images, which is, at least in an image region corresponding to the partial region of the isolated intensity distribution, free from fluorescence emissions (see section “Background estimators” (p1280), ascertaining another frame after bleaching for calculating Ibleachback);
e) ascertaining a second intensity value in the image region of the other individual image by integrating the recorded intensities of relevant image elements of the other individual image (see section “Background estimators” (p1280), wherein Ibleachback is calculated as the sum of photon counts after bleaching); and
f) ascertaining an adjusted fluorescence intensity as a difference between the first intensity value and the second intensity value (see section “Background estimators” (p1280), ascertaining Imolecule as Iraw - Ibleachback).
However, Preus does not disclose wherein the sample is marked with at least one type of transformable fluorophores as emitters and initially a subset of the transformable fluorophores are transformed into an excitable state before the recording of each of the individual images such that the transformed excitable fluorophores at least locally have a lower density than specified by a reciprocal of a volume which is unresolvable for diffraction-related reasons, and the sample is irradiated by means of a light source at least partially with excitation light and, for recording the individual images, fluorescence radiation emitted by the sample is imaged in diffraction-widened fashion onto at least one light receiver by means of a microscope objective.
claim 10, Preus discloses everything claimed as applied above (see reasons for claim 1), however, does not disclose wherein the isolated intensity distribution is assigned a position in a third spatial dimension on the basis of the photometric characteristic variable, in particular with storage of the microscope image together with the assigned position.
Regarding claim 26, Preus discloses everything claimed as applied above (see reasons for claim 1), however, does not disclose: g) ascertaining a second adjusted fluorescence intensity for a second partial region of the isolated intensity distribution on the basis of steps a) to f), wherein the second partial region is different from the first partial region, in particular smaller than it and in particular is contained in it, and for ascertaining the second intensity value either i) the recorded intensities of the image elements of the relevant image region in the individual image or in the other individual images are integrated, or ii) the second intensity value for the first partial region is scaled to the area of the second partial region; and h) ascertaining a coordinate value for the emitter on the basis of the first adjusted fluorescence intensity and the second adjusted fluorescence intensity, in particular on the basis of a quotient of the first adjusted fluorescence intensity and the second adjusted fluorescence intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668